DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending as amended on 7/3/19. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) and species wherein the polymer base material is polyolefin, and the embedded minerals are silicon, in the reply filed on 5/12/21 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 7 and 13 are objected to because of the following informalities: the claims contain a typographical error: “polyhydroxyalakonate” should be polyhydroxyalkanoate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble of claim 1 recites “a moisture barrier coated paper material,” and the body of claim 1 recites a base substrate and polymer coatings. Claim 1 then refers to “the paper material” in lines 5 and 7. However, claim 1 never explicitly limits the “base substrate” to being paper, nor specifically recites any particular component of the overall material which must be paper. It is unclear, therefore, whether the references to “the paper material” in claim 1 are meant to refer to the base substrate (which would mean that claim 1 is limited to materials wherein the base substrate is paper). In other words, 
there is insufficient antecedent basis for “the paper material” in claim 1.
Similarly, claim 2 recites “a main body formed of a moisture barrier coated paper material,” but does not specify any particular component which must be paper. Therefore, it is not clear whether subsequent references in claim 2 to “the paper material” are intended to refer to (and further limit) the recited “base substrate” component. 
Claims 3 and 5-16 are unclear for the same reasons due to their dependence from claim 1 or claim 2.
It appears from the specification that the “base substrate” of the claimed material is intended to be a paper-based substrate, and therefore, for purposes of examination, the claims have been interpreted as though the base substrate is a paper-based substrate. 
Additionally with regard to claims 8 and 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite a broad limitation (an embedded mineral comprising “silicon”), and the claim also recites a narrower statement of the limitation (an embedded mineral comprising “silica”). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilton (US 2014/0272163).
As to claims 1, 4, 6 and 7, Tilton discloses a packaging composite material comprising a fiber-containing layer and a barrier layer bonded to the fiber-containing layer [0056, p 2].
The barrier layer is extruded, and includes mineral particles dispersed in a matrix of polyolefin [0056, p 2], and therefore corresponds to a polymer coating which is a mineral composite extrudate that includes a polymer (polyolefin) base with embedded minerals, as presently recited in claim 6. The fiber layer may comprise paper materials, such as virgin kraft fiber [0056, p 3, upper right column; see also 0082 referring to “the paper substrate”], and therefore corresponds to a base substrate as presently recited. 
As an example of a multilayer packaging composite material, Tilton discloses a composite according to figure 5 (copied below).

    PNG
    media_image1.png
    224
    462
    media_image1.png
    Greyscale


The material has a structure according to the coated material recited in instant claim 1, wherein there is a fiber-containing layer (32) (corresponding to the instant base substrate), and a mineral-containing layer (44) comprising three layers of mineral-containing layer (22) (corresponding to the presently recited first polymer coating, second polymer coating and third polymer coating applied over a same side of the base substrate). See [0115]. 
Tilton fails to specifically teach a composite according to figure 5 wherein the fiber containing layer (32) is paper coated with first, second and third polymer coatings 
As to the recitation that the polymer coatings provide a barrier for moisture and air exchange through the paper material:
Tilton teaches that it is current practice to provide a moisture barrier on paper substrates by providing a film of, e.g., polyethylene or polypropylene (i.e., polyolefins) [0073]. Tilton further teaches that a packaging structure preferably provides a barrier for moisture and oxygen, and therefore extrusion coating fiber surfaces using polyolefins is common practice [0075]. There is reasonable basis to conclude, therefore, that the polyolefin coatings in Tilton’s composite material provide a barrier for moisture and air exchange through the paper material. 
As to the recitation that the polymer coatings provide heat and pressure sealability:
Tilton teaches that the materials have high performance heat seal characteristics [0117]. Tilton fails to specifically name “pressure sealability capabilities,” however, Tilton 
As to claims 2, 3, 12 and 13, Tilton suggests a material according to claims 1, 6 and 7, as set forth above. Tilton further teaches a package (figure 9): 
    PNG
    media_image2.png
    250
    313
    media_image2.png
    Greyscale

Wherein the composite structure forms the bottom wall, side walls, and fold over lid [0155]. The part of the package formed by the bottom and side walls corresponds to the presently recited “main body” and the fold over lid (66) corresponds to the presently recited top. Tilton teaches that abutting surfaces of the box may be secured by heat sealing [0155]. It would have been obvious to the person having ordinary skill in the art, therefore, to have heat sealed the lid (66) to the side walls (64) to close the package 
As to claim 3, Tilton suggests a package according to claim 2, as set forth above. Tilton fails to specifically teach which side of the composite structure forms the internal surface of the box. However, given that there are only two possible sides of Tilton’s composite structure which could form the internal surface of the box, the person having ordinary skill in the art would have been motivated to form the internal surface of the Tilton’s box utilizing either side of Tilton’s composite structure. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a box from Tilton’s composite structure utilizing either side as the internal surface, including a side corresponding to the presently recited first side of the base substrate. 
As to claims 8 and 14, Tilton suggests a material and package according to claims 6 and 12, as set forth above. Tilton teaches that by introducing mineral content into the thermoplastic barrier layer, the mineral-containing polyolefin layer obtains structural attributes for efficient, clean and proper processing during the pulping process. The mineralized polyolefin also has high speed heat sealing and improved barrier performance [0081]. Tilton names several suitable mineral fillers, including silica [0086]. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized silica as the mineral in the polyolefin coatings of Tilton’s composite. 
As to claims 9 and 15, Tilton suggests a material and package according to claims 1 and 2, as set forth above. Tilton further teaches that the fiber-containing layer may comprise nano-cellulose [0056, p 3, left column, middle]. 
As to claim 11, Tilton suggests a package according to claim 2, as set forth above. Tilton teaches folding and/or creasing the composite structure to form the box shape [0155]. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed the box such that the lid (66) is connected to a side wall (64) via a crease (hinge) in the paper material. 
As to claim 16, Tilton suggests a package according to claim 2, as set forth above. Tilton fails to specifically teach that the box container of figure 9 is a cigarette pack. However, the box disclosed by Tilton is capable of containing cigarettes, and therefore, Tilton suggests a cigarette pack as presently recited. 

Conclusion
Claims 5 and 10 are not allowed because they are rejected under 35 USC 112(b). However, the claims are free of prior art. 
The closest prior art is considered to be Tilton, as set forth in the rejection above. However, Tilton does not disclose or suggest a layer of microencapsulated humectants or microencapsulated aqueous solution, as required by claims 5 and 10. 
Stephenson (WO 2009/106493) is further considered to be pertinent prior art. Stephenson’s disclosure is discussed in further detail in the action mailed 12/3/18 in parent application 14/808139. Stephenson teaches a moisture barrier coated paper material which comprises a moisture-containing layer (7) which controls the humidity 
The examiner is unaware of prior art which discloses or suggests a material having a structure as recited in claims 5 and 10, which contains a layer of humectant or aqueous solution which is microencapsulated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RACHEL KAHN/Primary Examiner, Art Unit 1766